Citation Nr: 1726544	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  13-25 307A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus, type II, including as due to herbicide exposure.

3.  Entitlement to service connection for peripheral neuropathy, including as due to herbicide exposure.

4.  Entitlement to service connection for hypertension, including as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Daniel G. Curry, Attorney at Law


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to March 1970.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In a June 2015 decision, the Board denied the claims of entitlement to service connection for diabetes mellitus, type II, peripheral neuropathy, and hypertension.  The issue of entitlement to service connection for an acquired psychiatric disorder was remanded for further development.  The Veteran appealed the denials of service connection to the U.S. Court of Appeals for Veterans Claims (Court).  In January 2016, the Court granted a joint motion for remand (JMR), which vacated and remanded the Board's denial of the claims for service connection for diabetes mellitus, type II, peripheral neuropathy, and hypertension, and remanded the claims back to the Board for further proceedings consistent with the JMR.  

In April 2016, the Board remanded the issues of service connection for diabetes mellitus, type II, peripheral neuropathy, and hypertension.  All issues on appeal, including service connection for an acquired psychiatric disorder, have now been returned to the Board for further appellate review.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

Unfortunately, the Board finds that further action on the claim on appeal is warranted, even though such will further delay an appellate decision on these matters.

Acquired Psychiatric Disorder

In the Board's June 2015 decision, the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, was remanded for the RO to attempt to verify the Veteran's stressor of witnessing the death of a pilot in January 1968, to obtain any additional VA or private treatment records, and to afford the Veteran a VA examination to determine the current nature and etiology of any psychiatric disorder found to be present.  The record reflects that in July 2016, the RO attempted to verify the stressor and then issued a formal finding of lack of information required to corroborate a stressor associated with a claim for service connection for PTSD.  However, no recent VA treatment records were obtained, there was no request made to the Veteran for identification and authorization to obtain any private treatment records, and the Veteran was not afforded a VA examination.  Additionally, the supplemental statement of the case (SSOC) issued in January 2017 incorrectly captioned the issue on appeal as service connection for PTSD, and only considered the matter of PTSD and did not consider any of the Veteran's other psychiatric diagnoses, which include depression.

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  See Stegall v. West, 11 Vet. App. 268 (1998).  As such, remand to provide the Veteran with a VA examination, as well as to obtain updated VA and private treatment records is warranted.  

Diabetes Mellitus, Peripheral Neuropathy, Hypertension

The January 2016 JMR directed that the Board refer the Veteran's claims to the JSRRC coordinator to make a formal finding as to whether sufficient information to verify the Veteran's alleged herbicide exposure while in Thailand had been provided.  As such the Board, in April 2016, remanded the claims for referral to the JSRRC to verify whether the Veteran was exposed to herbicides in service.  

The Board notes that the M21-1 sets forth procedures to verify exposure to herbicides based on service in Thailand during the Vietnam era.  If herbicide exposure cannot be conceded on a direct/facts-found basis, the AOJ is to ask the Veteran for specific information concerning the dates, location, and nature of the alleged herbicide exposure.  See M21-1, part IV, subpt. ii, ch. 1, sec. H.5.b.  If the Veteran provides that information within 30 days, the AOJ is to review the information and make a determination as to whether exposure to herbicides can be acknowledged on a direct/facts-found basis.  Id.  If yes, the AOJ should proceed with any other necessary development and then refer the claim to the rating activity.  Id.  If no, the AOJ is to either (1) send a request to the JSRRC for verification of exposure to herbicides or (2) refer the case to the JSRRC coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist.  Id.

In May 2016, the RO asked the Veteran for the approximate dates, location, and nature of his alleged herbicide exposure.  That same month, the Veteran responded with additional details that he was stationed at Udorn Air Force Base in Thailand between 1967 and 1968, and worked as a Materials Facility Specialist.  His work week consisted of six day, twelve hour shifts, and he would take a shuttle bus located near the perimeter every day to his work station.  He would work both inside and outside of the warehouse, stacking material for shipping to other bases in Thailand.  At least 3 to 4 days a week, the Veteran was required to deliver materials of the POL storage facility, which was located close to the perimeter of the base and the route taken to the facility was directly next to the perimeter of the base.  The Veteran also indicated that he would take the shuttle bus during lunch and after work was over, and the location of his barracks was extremely close to the perimeter of the base.  He would also run and play softball in areas close to the perimeter of the base.  

Following attempts to verify the Veteran's exposure, the JSRRC responded in December 2016 that there was no evidence of exposure to herbicides due to location of military personnel on Air Force installations operating in Thailand from 1963 through 1976.  The JSRRC cited to a U.S. Air Force Historical Research Agency memorandum from August 2015, which concluded that there was no evidence that tactical herbicides, such as Agent Orange, were used on any USAF installation in Thailand for vegetation control during the Vietnam era.  The RO then issued a formal finding of a lack of information required to corroborate herbicide exposure outside Vietnam in December 2016.  The RO notes that the Veteran served at Udorn Airfield from approximately May 16, 1967 to May 16, 1968, and was assigned to the 432nd Supply Squadron as a Material Facilities Specialist.  While the Veteran served at a military installation during a time frame "with conceded Agent Orange exposure," his military occupational specialty was not among those listed as serving on the base perimeter or as having been exposed to herbicides.  

There is no indication any attempts were made to verify the Veteran's exposure to herbicides on the basis of perimeter proximity, as he has contended in his May 2016 statement.  Also, the December 2016 JSRRC response and December 2016 formal finding are somewhat contradictory, as the JSRRC response notes that there was no evidence that tactical herbicides, such as Agent Orange, were used on any USAF installation in Thailand, and the formal finding noted that the Veteran served at a military installation during a time frame "with conceded Agent Orange exposure."  Therefore, another request should be made to attempt to independently verify the Veteran's exposure to herbicides with specific regard to his assertions that his work duties placed him on or near the perimeter of Udorn Airfield.  

Also with regard to these issues, the Board notes that the claims file only contains VA treatment records from October 2010.  As these records appear to indicate that the Veteran was receiving continuing VA treatment, as indicated above, all updated VA treatment records should be obtained and associated with the claims file.  
 
Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

Regardless of the Veteran's response, obtain the Veteran's VA treatment records from October 2010 to the present.

If any of the records requested are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

2.  Contact the JSRRC or other appropriate entity and specifically request verification of the Veteran's claimed herbicide exposure in Thailand working as a materials facility specialist with the 432nd Supply Squadron from approximately May 1967 to May 1968.  The entity should be provided with any necessary documentation, including any relevant service records, as well as any evidence and/or lay statements submitted by the Veteran, to include copies of any maps and photographs, and the information provided by the Veteran, including that he was stationed at Udorn Air Force Base in Thailand between 1967 and 1968 as a Materials Facility Specialist, and that his work week consisted of six day, twelve hour shifts.  His day consisted of taking a shuttle bus located near the perimeter every day to his work station.  The Veteran also indicated that he would work both inside and outside of the warehouse, stacking material for shipping to other bases in Thailand, and that at least 3 to 4 days a week, he was required to deliver materials of the POL storage facility, which was located close to the perimeter of the base and the route taken to the facility was directly next to the perimeter of the base.  The Veteran also indicated that he would take the shuttle bus during lunch and after work was over and that the location of his barracks was extremely close to the perimeter of the base.  

Ensure that documentation of this inquiry is associated with the claims file.  All responses must also be documented in the claims file.

3.  After completing the development requested in item 1, schedule the Veteran for an examination to determine the etiology of any diagnosed psychiatric disorder.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  Any indicated tests and studies should be performed

After examining the Veteran, reviewing his pertinent medical history, and any competent lay statements regarding observable symptomatology, the examiner should identify all current psychiatric disorders under DSM-IV criteria.

With respect to each diagnosed disorder, the examiner must state an opinion as to whether it is at least as likely as not (50 percent probability or more) that the psychiatric disorder began in or is otherwise etiologically related to the Veteran's active duty service, to include witnessing plane crashes while stationed at Udorn Airfield in Thailand from approximately May 1967 to May 1968.

The rationale for all opinions expressed must be provided.  If the examiner is unable to provide any requested opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues of entitlement to service connection for an acquired psychiatric disorder, entitlement to service connection for diabetes mellitus, entitlement to service connection for peripheral neuropathy, and entitlement to service connection for hypertension.  If the benefits sought on appeal remain denied, provide the Veteran and his attorney with a supplemental statement of the case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




